Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 7, 12, 13, 17, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shaashua et al. (US PAT 10990894), hereinafter "Shaashua".
Regarding Claim 1, Shaashua discloses:
A method of generating an alternative routine (i.e. method/system for generating rules [i.e. routine]) (Column 2 Line # 1 – 13), 
the method comprising: 
monitoring a first routine comprising at least one activity representing at least one interaction of a user with one or more IoT devices (i.e. the method/system, e.g. data analysis module 308, may track/monitor routine patterns [i.e. a first routine] comprised of activities such as user’s interaction with IoT devices in real-time; For example, “tuning smart TV to a cartoon channel”, “starting the coffee machine”, “turning on the music”, etc.  [i.e. interaction of a user with one or more IoT devices]) (Column 10 Line # 46 – 52, Column 11 Line # 41 – 51 and Column 14 Line # 33 - 44); 
determining semantic information associated with the at least one activity (i.e. the system may determine context [i.e. semantic information] semantically; For example, the system may determine the context [i.e. semantic information] of: “mother is cooking dinner in the kitchen tonight” [i.e. semantic information associated with the at least one activity]; “child arrives home” [i.e. semantic information] associated with “tuning smart TV to a cartoon channel” [i.e. the at least one activity]) (Column 11 Line # 27 - 52); and
generating at least one second routine comprising one or more activities corresponding to the at least one activity based on the semantic information associated with the at least one activity (i.e. based on the context event of the user waking [i.e. based on the semantic information] that is associated with activities such as “starting the coffee machine” and “turning on the music” [i.e. the at least one activity], the method/system may generate a rule comprised of a sequence of IOT device commands [i.e. at least one second routine] to the coffee machine and the music player [i.e. one or more activities corresponding to the at least one activity]) (Column 14 Line # 36 - 47).

Regarding Claim 2, Shaashua discloses:
wherein the at least one activity and the one or more activities are performed with at least one of the one or more IoT devices (i.e. activities such as “starting the coffee machine” may be performed by IoT devices) (Fig. 2, Column 4 Line # 14 – 26 and  Column 5 Line # 34 - 43).


Regarding Claim 3, Shaashua discloses:
wherein a first set of IoT devices among the one or more IoT devices used to perform the first routine is different from a second set of IoT devices among the one or more IoT devices used to perform the at least one second routine (i.e. Users may also recommend the interoperable logical rules [i.e. the at least one second routine] to their friends [i.e. the second routine will be performed on a second set of IoT devices associated with the user’s friend which is different from the set of IoT devices associated with the user that perform the first routine]) (Column 14 Line # 47 - 530).


Regarding Claim 4, Shaashua discloses:
wherein the first routine is predetermined based on at least one of an operational state of the one or more IoT devices, a timestamp corresponding to the operational state of the one or more IoT devices and settings of the one or more IoT devices over a predetermined period of time (i.e. user’s behavioral routine patterns [i.e. the first routine] may include user’s interaction with IoT devices; For example, “tuning smart TV to a cartoon channel”, “starting the coffee machine”, “turning on the music”, etc.  [i.e. an operational state of the one or more IoT devices]) (Column 10 Line # 46 – 52, Column 11 Line # 41 – 51 and Column 14 Line # 33 - 44).



Regarding Claim 6, Shaashua discloses:
wherein the determining of the semantic information comprises generating the semantic information based on at least one of an operation state of the one or more IoT devices, a timestamp corresponding to the operation state of the one or more of the IoT devices, settings of the one or more IoT devices, an event in connection with at least one IoT device among the one or more IoT devices, temperature information, prior routine information comprising interactions between the user and the one or more IoT devices, location information of the user and time information (i.e. the context [i.e. the semantic information] of “mother is cooking dinner in the kitchen tonight” may be detected [i.e. determining] by activation of mother's cellphone near a networked oven that is also activated [i.e. based on an operation state of the one or more IoT devices]) (Column 10 Line # 38 - 45).


Regarding Claim 7, Shaashua discloses:
wherein the time information is associated with the event in connection with the at least one IoT device (i.e. the data correlation module 306 may correlate IoT device activation times from IoT devices in the same room. The data analysis module 308 can then compute a user relevant context from the device activation times. For example, if the IoT device activation times are close to one another within a predetermined time period in the morning, the data analysis module 308 may record a “user has woken up” [i.e. the event] context [i.e. the time information is associated with the event in connection with the at least one IoT device]) (Column 11 Line # 44 - 54).

Regarding Claim 12, Shaashua discloses:
determining semantic information associated with the one or more activities (i.e. the system may determine context [i.e. semantic information] semantically; For example, the system may determine the context [i.e. semantic information] of: “mother is cooking dinner in the kitchen tonight” [i.e. semantic information associated with the at least one activity]; “child arrives home” [i.e. semantic information] associated with “tuning smart TV to a cartoon channel” [i.e. the at least one activity]) (Column 11 Line # 27 - 52); and
wherein the generating the at least one second routine comprises generating the at least one second routine based on a similarity between the semantic information associated with the at least one least one activity and the semantic information associated with the one or more activities (i.e. based on the context event of the user waking that is associated with activities such as “starting the coffee machine” and “turning on the music” [i.e. [i.e. based on the semantic information]], the method/system may generate a rule comprised of a sequence of IOT device commands [i.e. at least one second routine] to the coffee machine and the music player [i.e. semantically similar to activities of “starting the coffee machine” and “turning on the music”; based on a similarity between the semantic information associated with the at least one least one activity and the semantic information associated with the one or more activities]) (Column 14 Line # 36 - 47).




Regarding Claim 13, Shaashua discloses:
wherein the at least one second routine comprises a second set of IoT devices participating in the at least one second routine among the one or more of IoT devices, experience scores of the second set of devices, an operations state of the second set of IoT devices, and timestamps corresponding to the operational state of the second set of IoT devices (i.e. the second routine may include user’s interaction with IoT devices; For example, “tuning smart TV to a cartoon channel”, “starting the coffee machine”, “turning on the music”, etc.  [i.e. an operational state of the one or more IoT devices]) (Column 10 Line # 46 – 52, Column 11 Line # 41 – 51 and Column 14 Line # 33 - 44).


Regarding Claim 17, Shaashua discloses:
An apparatus for generating an alternative routine (i.e. integration service 212) (Fig. 2 and Column 5 Line # 1 - 33), 
the apparatus comprising: 
a memory which stores a first routine comprising at least one activity representing at least one interaction of a user with one or more IoT devices; and a processor configured to: monitor the first routine (i.e. data analysis module 308 may track/monitor routine patterns [i.e. a first routine] comprised of activities such as user’s interaction with IoT devices in real-time; For example, “tuning smart TV to a cartoon channel”, “starting the coffee machine”, “turning on the music”, etc.  [i.e. interaction of a user with one or more IoT devices]; rule generation module store context event based rules [i.e. stores a first routine comprising at least one activity representing at least one interaction of a user with one or more IoT devices]) (Column 10 Line # 46 – 52, Column 11 Line # 41 – 51, Column 14 Line # 33 – 44 and Column 8 Line # 45 - 62), 
determine semantic information associated with the at least one activity (i.e. the system may determine context [i.e. semantic information] semantically; For example, the system may determine the context [i.e. semantic information] of: “mother is cooking dinner in the kitchen tonight” [i.e. semantic information associated with the at least one activity]; “child arrives home” [i.e. semantic information] associated with “tuning smart TV to a cartoon channel” [i.e. the at least one activity]) (Column 11 Line # 27 - 52), and
generate at least one second routine comprising one or more activities corresponding to the at least one activity based on the semantic information associated with the at least one activity (i.e. based on the context event of the user waking [i.e. based on the semantic information] that is associated with activities such as “starting the coffee machine” and “turning on the music” [i.e. the at least one activity], the method/system may generate a rule comprised of a sequence of IOT device commands [i.e. at least one second routine] to the coffee machine and the music player [i.e. one or more activities corresponding to the at least one activity]) (Column 14 Line # 36 - 47).


Regarding Claim 18, Shaashua discloses:
wherein the determining the semantic information comprises generating the semantic information based on at least one of an operation state of the one or more IoT devices, a timestamp corresponding to the operation state of the one or more of the IoT devices, settings of the one or more IoT devices, an event in connection with at least one IoT device among the one or more IoT devices, temperature information, prior routine information comprising interactions between the user and the one or more IoT devices, location information of the user and time information (i.e. the context [i.e. the semantic information] of “mother is cooking dinner in the kitchen tonight” may be detected [i.e. determining] by activation of mother's cellphone near a networked oven that is also activated [i.e. based on an operation state of the one or more IoT devices]) (Column 10 Line # 38 - 45).


Regarding Claim 20, Shaashua discloses:
A non-transitory computer readable storage medium having a computer readable instructions stored therein, when executed by at least one processor, configured to execute the computer readable instructions (i.e. memory storing instructions executable by processor) (Column 15 Line # 49 - 63)
to cause the at least one processor to: 
monitor a first routine comprising at least one activity representing at least one interaction of a user with one or more IoT devices (i.e. the method/system, e.g. data analysis module 308, may track/monitor routine patterns [i.e. a first routine] comprised of activities such as user’s interaction with IoT devices in real-time; For example, “tuning smart TV to a cartoon channel”, “starting the coffee machine”, “turning on the music”, etc.  [i.e. interaction of a user with one or more IoT devices]) (Column 10 Line # 46 – 52, Column 11 Line # 41 – 51 and Column 14 Line # 33 - 44); 
determine semantic information associated with the at least one activity (i.e. the system may determine context [i.e. semantic information] semantically; For example, the system may determine the context [i.e. semantic information] of: “mother is cooking dinner in the kitchen tonight” [i.e. semantic information associated with the at least one activity]; “child arrives home” [i.e. semantic information] associated with “tuning smart TV to a cartoon channel” [i.e. the at least one activity]) (Column 11 Line # 27 - 52); and
generate at least one second routine comprising one or more activities corresponding to the at least one activity based on the semantic information associated with the at least one activity (i.e. based on the context event of the user waking [i.e. based on the semantic information] that is associated with activities such as “starting the coffee machine” and “turning on the music” [i.e. the at least one activity], the method/system may generate a rule comprised of a sequence of IOT device commands [i.e. at least one second routine] to the coffee machine and the music player [i.e. one or more activities corresponding to the at least one activity]) (Column 14 Line # 36 - 47).







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaashua in views of Kelly et al. (US PG PUB 20190318283), hereinafter "Kelly".
Regarding Claim 5, Shaashua discloses all the features with respect to Claim 1 as described above.
In addition, Shaashua further discloses:
wherein: a first set of IoT devices among the one or more IoT devices used to perform the first routine is same as a second set of IoT devices among the one or more IoT devices used to perform the at least one second routine (i.e. based on the sequence of user actions on IoT devices [i.e. the first routine] associated with the context event of the user waking, e.g. “starting the coffee machine” and “turning on the music” [i.e. actions performed on a first set of IoT devices among the one or more IoT devices used to perform the first routine], the method/system may generate a rule to automatically perform the same sequence of actions on the same IOT devices [i.e. second set of IoT devices among the one or more IoT devices used to perform the at least one second routine]) (Column 14 Line # 36 - 47).
However, Shaashua does not explicitly disclose:
at least one of an operational state of the first set of IoT devices, a timestamp corresponding to the operational state of the first set of IoT devices and settings of the first set of IoT devices is different from at least one of an operational state of the second set of IoT devices, a timestamp corresponding to the operational state of the second set of IoT devices and settings of the second set of IoT devices.
On the other hand, in the same field of endeavor, Kelly teaches:
at least one of an operational state of the first set of IoT devices, a timestamp corresponding to the operational state of the first set of IoT devices and settings of the first set of IoT devices is different from at least one of an operational state of the second set of IoT devices, a timestamp corresponding to the operational state of the second set of IoT devices and settings of the second set of IoT devices (i.e. the system may modify the timing of the routine performed by one or more IoT devices [i.e. a timestamp corresponding to the operational state of the first set of IoT devices is different from a timestamp corresponding to the operational state of the second set of IoT devices]) (Fig. 7, 908 - Fig. 9, ¶ 0074 and ¶ 0082).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Shaashua to include the feature wherein at least one of an operational state of the first set of IoT devices, a timestamp corresponding to the operational state of the first set of IoT devices and settings of the first set of IoT devices is different from at least one of an operational state of the second set of IoT devices, a timestamp corresponding to the operational state of the second set of IoT devices and settings of the second set of IoT devices as taught by Kelly in order to adjust the timing of the routine based on the user behaviors (Fig. 7, 908 - Fig. 9, ¶ 0074 and ¶ 0082).



Claim(s) 8, 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaashua as applied to claims 1 and 17 above, and further in view of Miller et al. (US PAT 11361266), hereinafter "Miller".
Regarding Claim 8, Shaashua discloses all the features with respect to Claim 1 as described above.
However, Shaashua does not explicitly disclose:
wherein the generating of the at least one second routine comprising generating the at least one second routine based on at least one experience score assigned to the at least one activity and the one or more activities.
On the other hand, in the same field of endeavor, Miller teaches:
wherein the generating of the at least one second routine comprising generating the at least one second routine based on at least one experience score assigned to the at least one activity and the one or more activities (i.e. Tasks of objectives can be extracted from the clusters or groups of user activity data and assigned to task lists of objectives. Tasks can be based on the strength of various patterns determined in the user activity data, such as those formed by similar events. Tasks [i.e. at least one activity and the one or more activities] may be associated with [i.e. assigned] confidence scores [i.e. experience score] and may be added or removed from task lists of objectives [i.e. the at least one second routine] based on updates to confidence scores [i.e. based on at least one experience score] and/or determinations of new tasks. This may result from re-clustering or updating groupings of the user activity data using subsequently received and/or generated user activity data and/or changes to the strength of associated patterns and/or confidence scores) (Column 2 Line # 53 – 64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Shaashua to include the feature wherein the generating of the at least one second routine comprising generating the at least one second routine based on at least one experience score assigned to the at least one activity and the one or more activities as taught by Miller so that the routines may be generated based on the strength of patterns of tasks/activities (Column 2 Line # 53 – 64).


Regarding Claim 9, Shaashua and Miller disclose, in particular Miller teaches:
wherein the at least one experience score is assigned to the at least one activity and the one or more activities based on parameters comprising at least one of a comfort level, a performance level, cost-effective level, security level and time optimization level among the one or more IoT devices used to perform the at least one activity and the one or more activities (i.e. Confidence scores of events and/or routines can be determined by utilizing one or more confidence metrics [i.e. a performance level]. In some implementations, confidence metrics increase confidence scores based on detected repetitions or iterations of events [i.e. the one or more activities] and/or routines over time as indicated in patterns formed by the detected events) (Column 20 Line # 3 - 17).
The motivation to combine the references is similar to that of claim 8.


Regarding Claim 19, Shaashua discloses all the features with respect to Claim 17 as described above.
However, Shaashua does not explicitly disclose:
wherein the generating of the at least one second routine comprising generating the at least one second routine based on at least one experience score assigned to the at least one activity and the one or more activities.
On the other hand, in the same field of endeavor, Miller teaches:
wherein the generating of the at least one second routine comprising generating the at least one second routine based on at least one experience score assigned to the at least one activity and the one or more activities (i.e. Tasks of objectives can be extracted from the clusters or groups of user activity data and assigned to task lists of objectives. Tasks can be based on the strength of various patterns determined in the user activity data, such as those formed by similar events. Tasks [i.e. at least one activity and the one or more activities] may be associated with [i.e. assigned] confidence scores [i.e. experience score] and may be added or removed from task lists of objectives [i.e. the at least one second routine] based on updates to confidence scores [i.e. based on at least one experience score] and/or determinations of new tasks. This may result from re-clustering or updating groupings of the user activity data using subsequently received and/or generated user activity data and/or changes to the strength of associated patterns and/or confidence scores) (Column 2 Line # 53 – 64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Shaashua to include the feature wherein the generating of the at least one second routine comprising generating the at least one second routine based on at least one experience score assigned to the at least one activity and the one or more activities as taught by Miller so that the routines may be generated based on the strength of patterns of tasks/activities (Column 2 Line # 53 – 64).



Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaashua in views of Miller as applied to claim 9 above, and further in view of Shukla et al. (US PG PUB 20200076898), hereinafter "Shukla".
Regarding Claim 10, Shaashua and Miller disclose all the features with respect to Claim 9 as described above.
However, the combination of Shaashua and Miller does not explicitly disclose:
receiving a selection of one alternative routine among the at least one second routine recommended to the user based on at least one parameter among the parameters, wherein the at least one parameter is prioritized for the recommendation based on at least one of time information, location information of the user, and temperature information.
On the other hand, in the same field of endeavor, Shukla teaches:
receiving a selection of one alternative routine among the at least one second routine recommended to the user based on at least one parameter among the parameters, wherein the at least one parameter is prioritized for the recommendation based on at least one of time information, location information of the user, and temperature information (i.e. a routine disruption handling and routine management unit provides a routine disruption notification 202A-B to the user and suggests [i.e. recommendation] at least one of the alternate IoT device and the service 204A-B to the user [i.e. a selection of one alternative routine] in case of malfunctioning or disruption detected in at least one of the IoT devices associated with the user's routine, wherein the disruption is determined based on location instances [i.e. wherein the at least one parameter is prioritized for the recommendation based on location information of the user] and spatial layout of a smart environment for which the disruption handling is to be performed) (¶ 0061 and ¶ 0081).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Shaashua and Miller to include the feature wherein the generating of the at least one second routine comprising generating the at least one second routine based on at least one experience score assigned to the at least one activity and the one or more activities as taught by Shukla so that the routine disruption may be handled based on the location and spatial layout of a smart environment (¶ 0061 and ¶ 0081).


Regarding Claim 11, Shaashua and Miller disclose all the features with respect to Claim 9 as described above.
However, the combination of Shaashua and Miller does not explicitly disclose:
receiving a selection of one alternative routine among the at least one second routine recommended to the user based on at least one parameter among the parameters, wherein the at least one parameter is prioritized by a user's preference.
On the other hand, in the same field of endeavor, Shukla teaches:
receiving a selection of one alternative routine among the at least one second routine recommended to the user based on at least one parameter among the parameters, wherein the at least one parameter is prioritized by a user's preference (i.e. recommending and selectin of modified routines is based on configuration and routine parameters associated with the routine of the user activities, changing a sequence of tasks [i.e. order/priority of tasks; tasks/parameters are prioritized] through user interface [i.e. by a user's preference], and changing an interval between tasks in the routine of the user activities and deleting the routine of the user activities) (¶ 0020 Claim 21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Shaashua and Miller to include the feature wherein the generating of the at least one second routine comprising generating the at least one second routine based on at least one experience score assigned to the at least one activity and the one or more activities as taught by Shukla so that the routine disruption may be handled based on configuration and routine parameters associated with the routine of the user activities, changing a sequence of tasks through user interface, and changing an interval between tasks in the routine of the user activities and deleting the routine of the user activities (¶ 0020, ¶ 0061 and ¶ 0081).



Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaashua as applied to claim 1 above, and further in view of Shukla.
Regarding Claim 14, Shaashua discloses all the features with respect to Claim 1 as described above.
However, Shaashua does not explicitly disclose:
generating of the first routine based on user activities associated with a first set of IoT devices among the one or more IoT devices and interactions between the user and the first set of IoT devices over a predetermined period of time.
On the other hand, in the same field of endeavor, Shukla teaches:
generating of the first routine based on user activities associated with a first set of IoT devices among the one or more IoT devices and interactions between the user and the first set of IoT devices over a predetermined period of time (i.e. routine generation module generate a user's routine [i.e. the first routine] based on the user's history and contexts recognized over a period of time [i.e. over a predetermined period of time], wherein the user’s history includes recurrent patterns of user interactions with devices [i.e. based on user activities associated with a first set of IoT devices among the one or more IoT devices and interactions between the user and the first set of IoT devices]) (Fig. 2, ¶ 0011 and ¶ 0017).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Shaashua to include the feature for generating of the first routine based on user activities associated with a first set of IoT devices among the one or more IoT devices and interactions between the user and the first set of IoT devices over a predetermined period of time as taught by Shukla so that the user routines may be generated based on machine learning techniques applied to the user's history and contexts (Fig. 2, ¶ 0011 and ¶ 0017 - 0019).


Regarding Claim 15, Shaashua and Shukla disclose, in particular Shukla teaches:
wherein the generating of the first routine comprises monitoring operational states of the first set of IoT devices, timestamps corresponding the operational states of the first set of IoT devices, and settings of the first set of IoT devices for the predetermined period of time (i.e. the system may monitor operational state, e.g. washing machine is out of order, of the IoT devices, time stamp associated with the operation of the IoT devices, setting of the IoT devices, e.g. thermostat setting for a period of time) (¶ 0011, ¶ 0061 and ¶ 0072)
The motivation to combine the references is similar to that of claim 14.




Regarding Claim 16, Shaashua discloses all the features with respect to Claim 1 as described above.
However, Shaashua does not explicitly disclose:
wherein the generating of the at least one second routine comprises generating the at least one second routine based on at least one change of an operation state of at least one among the one or more IoT devices.
On the other hand, in the same field of endeavor, Shukla teaches:
wherein the generating of the at least one second routine comprises generating the at least one second routine based on at least one change of an operation state of at least one among the one or more IoT devices (i.e. the method/system may recommend an alternate routine [i.e. the at least one second routine] to the user based on the operational state of the IoT device, e.g. washing machine is out of order [i.e. based on at least one change of an operation state of at least one among the one or more IoT devices], associated with the routine) (Fig. 2 and ¶ 0061).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Shaashua to include the feature wherein the generating of the at least one second routine comprises generating the at least one second routine based on at least one change of an operation state of at least one among the one or more IoT devices as taught by Shukla so that the routine disruptions due to changes in operational state of the IoT devices may be handled by the method/system by directing the task to another device/service (¶ 0061 and ¶ 0081).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/           Primary Examiner, Art Unit 2451